         Case 3:18-cv-00158-KGB Document 27 Filed 05/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KEVIN SANFORD, individually and on
behalf of all others similarly situated                                               PLAINTIFF

v.                               Case No. 3:18-cv-00158-KGB

NUCOR-YAMATO STEEL COMPANY and
NUCOR CORPORATION                                                                 DEFENDANTS

                                             ORDER

       Plaintiff Kevin Sanford, individually and on behalf of all others similarly situated, filed

this action against defendants Nucor-Yamato Steel Company and Nucor Corporation (collectively,

“defendants”), alleging violations of the overtime requirements of the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. §§ 201–219, and the Arkansas Minimum Wage Act (“AMWA”), Ark.

Code Ann. §§ 11-4-201 to 11-4-222 (Dkt. No. 1). The parties filed a stipulation of dismissal

requesting that the Court dismiss Mr. Sanford’s claims against separate defendant Nucor

Corporation without prejudice (Dkt. No. 13). The parties represent that the stipulation of dismissal

is not a dismissal of the case (Id.). The stipulation of dismissal accords with the terms of Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. For good cause shown, the Court adopts

the stipulation of dismissal. The Court dismisses without prejudice Mr. Sanford’s claims against

separate defendant Nucor Corporation, recognizing that dismissal without prejudice of the claims

against this one defendant does not equate to dismissal of the case as the claims against separate

defendant Nucor-Yamato Steel Company remain pending.

       It is so ordered this 29th day of May, 2020.


                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
